Appellant prosecutes this appeal from a conviction of selling liquor to a minor. He only excepted to the charge of the court because it instructed the jury it devolved upon him to prove he had the proper written consent to sell liquor to such minor, the sale being knowingly made. The exception was not valid. Reynolds v. The State, 32 Tex.Crim. Rep.. Appellant's requested instruction, though abstractly correct, was properly refused, because it had no application to the case. He did not adduce in evidence written consent from either parent authorizing the sale to the minor.
The judgment is fully sustained by the testimony, and is affirmed.
Affirmed.
Judges all present and concurring. *Page 86